Citation Nr: 0126471	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  01-03 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to an increased rating for arteriosclerotic 
heart disease, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1934 to 
October 1937, and from March 1940 to June 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California, which denied entitlement 
to service connection for diabetes mellitus.  In addition, an 
increased rating was denied regarding the veteran's service-
connected arteriosclerotic heart disease.  

The Board also notes that the veteran failed to report for a 
hearing which was scheduled to be held before a member of the 
Board at the RO in September 2001.  The veteran's accredited 
representative submitted a memorandum to the RO, dated the 
same day as the scheduled hearing, indicating the veteran's 
desire to postpone his hearing in order that he could secure 
medical evidence.  Subsequently, by letter dated in October 
2001, a Deputy Vice Chairman of the Board notified the 
veteran that his motion to postpone his hearing was denied.  
The veteran was further informed that good cause for both 
failing to appear for the scheduled hearing as well as for 
failing to make a timely request for the hearing postponement 
was not demonstrated.  

The Board points out that the veteran, as part of 
correspondence received by the RO in April 2001, raised the 
issues of entitlement to service connection for skin cancer, 
posterior subcapsular cataracts, and prostate cancer, all 
based on exposure to ionizing radiation.  As these issues 
have not been developed for appellate consideration, they are 
referred to the RO for all action as appropriate.

The issue regarding entitlement to an increased rating for 
arteriosclerotic heart disease will be addressed in the 
REMAND portion of this decision.  

FINDING OF FACT

Diabetes mellitus was not shown or diagnosed during service; 
no chronic disease was manifested to a compensable degree 
within one year after service; there is no continuity of 
symptomatology after service; and there is no medical opinion 
of record relating diabetes mellitus to the veteran's active 
duty service.

CONCLUSION OF LAW

Diabetes mellitus was neither incurred in nor aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially claims that he should be granted 
service connection for diabetes mellitus as this condition 
was incurred coincidentally with his military service.  The 
veteran further asserts that the "symptoms" of diabetes 
mellitus were first manifested during his period of active 
service, in that his having had hypoglycemia in 1956 was 
essentially a precursor to his later development of diabetes 
mellitus.  Review of the record also shows that the veteran 
asserts that there may be some casual relationship between 
his diabetes mellitus and his exposure to ionizing radiation 
during his period of service.

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, even though the RO adjudicated the claim prior 
to enactment of the VCAA, the Board concludes that the VA's 
duties have been fulfilled.  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The discussions in the January 2000 
rating decision of record; January 2000 statement of the case 
(SOC); and March 2001 supplemental statement of the case 
(SSOC), informed him of the information and evidence needed 
to substantiate his claim for service connection and complied 
with the VA's notification requirements.  The Board also 
observes that the veteran was sent a letter in March 2001, 
which acted to inform him, in specific detail, of the new 
duties brought about by the enactment of the VCAA.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue of entitlement to service 
connection for diabetes mellitus has been obtained.  The RO 
has obtained the veteran's service medical records and his 
post-service treatment records.  Reasonable efforts were 
taken to obtain all relevant evidence identified by the 
veteran, and all evidence so obtained was considered.  The 
Board is unaware of any additional relevant and available 
evidence.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for his claimed disorder.  
The discussions in the rating decision, SOC and SSOC have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

In seeking VA disability compensation, the veteran seeks to 
establish that a current disability, in this instance, 
diabetes mellitus, results from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2001).

Various regulations provide several devices for establishing 
service connection.  If a chronic disease shown as such in 
service (or during a presumptive period after service) is 
diagnosed at any time after service, it is service connected.  
38 C.F.R. § 3.303(b) (2001).  Evidence of continuity of 
symptomatology is only required where chronicity is not shown 
in service or during a presumptive period.  Id.  If any of a 
list of chronic diseases, including diabetes mellitus, is 
shown by evidence to have been 10 percent disabling within 
one year of separation, such diseases are presumed incurred 
in service.  38 C.F.R. §§ 3.307, 3.309(a) (2001).  Any 
disease first diagnosed after service may be service 
connected if all of the evidence, including that pertinent to 
service, shows that it was incurred or aggravated by service, 
without regard to presumptive periods.  38 C.F.R. § 3.303(d) 
(2001).

Pursuant to 38 C.F.R. § 3.316 (2001), service connection may 
also be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute non-lymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition.  38 C.F.R. 
§ 3.316 (2001).

Claims based upon exposure to ionizing radiation are governed 
by 38 U.S.C.A. § 1112(c) (West 1991 & Supp. 2001) and 38 
C.F.R. § 3.311(b) (2001), each of which provides a separate 
and distinct basis for establishing service connection based 
on exposure to ionizing radiation in service.  Under the 
provisions of 38 U.S.C.A. § 1112(c) (West 1991 & Supp. 2001), 
service incurrence may be presumed for certain listed 
diseases in a "radiation-exposed veteran."  A radiation 
exposed veteran is a veteran who participated in a radiation-
risk activity while on active duty.  38 U.S.C.A. 
§ 1112(c)(3)(A) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.309(d)(3)(i) (2001).  Radiation risk activity means 
either on site participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, between August 6, 1945 and July 
1, 1946; or internment as a prisoner of war in Japan during 
World War II which resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who 
occupied Hiroshima or Nagasaki, Japan, as described above.  
38 U.S.C.A. § 1112(c)(3)(B) (West 1991 & Supp. 2001); 38 
C.F.R. § 3.309(d)(3)(ii) (2001).

In order to establish a claim under 38 C.F.R. § 3.111(b) 
(2001), the veteran must first have been exposed to ionizing 
radiation while in service.  Second, he must have 
subsequently developed one of the radiogenic diseases listed 
in 38 C.F.R. § 3.311(b)(2) (2001).  Finally, the disease must 
have become manifest during the requisite latency period.  38 
C.F.R. § 3.311(b)(5) (2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the 
radiogenic diseases found at 38 C.F.R. § 3.311(b)(2) were not 
intended to be an exclusive list of diseases warranting 
service connection.  The Federal Circuit also held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  In 
such cases, a claimant must be given the opportunity to prove 
that exposure to ionizing radiation during service actually 
caused a claimed disability and that service connection is 
therefore warranted under 38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001) and 38 C.F.R. § 3.303(d) (2001).  The 
Secretary then published a final rule amending 38 C.F.R. § 
3.311, thereby implementing the Federal Circuit's decision to 
allow a claimant to establish direct service connection even 
if the condition is not radiogenic under 38 C.F.R. § 3.311.  
60 Fed. Reg. 9627-28 (February 21, 1995). Combee v. Brown, 34 
F.3d 1039, 1043-1044 (Fed. Cir.1994), reversing in part 
Combee v. Principi, 4 Vet. App. 78 (1993).

Review of the veteran's service medical records reveals that 
there is no evidence of diabetes mellitus in service, with 
the April 1959 pre-retirement examination bearing the most 
probative value on that point.  The veteran has claimed that 
he was treated in 1956 for hypoglycemia, and that 
hypoglycemia, which, according to the veteran, is a 
recognized symptom of diabetes mellitus.  The Board observes 
that the veteran's service medical records are devoid of a 
showing that the veteran was treated for hypoglycemia in 
service.  

The veteran was provided VA examinations in October 1965 and 
November 1972.  Review of the reports of both examinations 
does not show that diabetes mellitus was diagnosed at either 
time.

Review of VA outpatient treatment records shows that diabetes 
mellitus was diagnosed several times in 1999 and 2000.

Additionally, as shown as part of the report of a cardiac-
related VA fee-basis examination conducted in November 2000, 
the veteran claimed that he ambulated with a walker on a 
chronic basis due to numbness and tingling in his lower 
extremities secondary to diabetes mellitus.  The examination 
report did not include a diagnosis of diabetes mellitus.

In April 2001, the veteran submitted an article that he 
indicated had been published in The New West Magazine in 
December 1980.  Review of the article, entitled, "Operation 
Wigwam," shows that, in pertinent part, a seaman who was 
aboard the USS Molala while the nuclear testing took place 
indicated that he had been essentially informed by a 
physician in 1979 that what occurred during the nuclear 
testing had "triggered" his diabetes.  

In this case, there is no evidence of the precise time of 
onset of diabetes mellitus, other than that it is first 
documented many years after service.  Those records are of no 
probative value to show diabetes mellitus was a chronic 
disease in service or was 10 percent disabling within a 
presumptive period thereafter.  38 C.F.R. §§ 3.303(b), 3.307, 
3.309(a) (2001).  Absent evidence of the condition noted in 
service, there cannot be evidence of continuity of 
symptomatology with such a condition.  38 C.F.R. § 3.303(b) 
(2001).  All of the evidence, including that pertinent to 
service, does not show that diabetes mellitus first diagnosed 
after service and after any presumptive period was incurred 
or aggravated in service.  38 C.F.R. § 3.303(d) (2001).  
Likewise, the veteran has claimed that diabetes mellitus was 
diagnosed by a VA physician in 1982 during his being examined 
at the VA hospital in Long Beach, California, and that he 
later attended a six-week course in diabetes management.  The 
Board observes that an undated letter from the VA Medical 
Center (VAMC) located in Long Beach, California is of record, 
and the letter indicates that the veteran's doctor had 
requested that the veteran attend diabetes classes.  However, 
while the Board notes that records of such treatment are not 
shown to be of record, as 1982 is more than 20 years 
following the veteran's date of service separation, even if 
these records were obtained, as before, the records would be 
of no probative value to show diabetes mellitus was a chronic 
disease in service or was 10 percent disabling within the 
applicable presumptive period thereafter.

As previously indicated, the veteran has also proffered his 
medical opinion that diabetes mellitus, in addition to being 
a condition which was essentially caused by his having had 
hypoglycemia in service, resulted from being exposed to 
ionizing radiation during his period of service.  That is a 
medical opinion beyond his competence.  Lay opinions are 
cognizable as evidence only within their competence, which 
does not extend to matters requiring medical expertise such 
as the cause of medical conditions.  Espiritu v. Derwinski, 2 
Vet App. 492 (1992).  The veteran is not shown to have 
medical expertise, and the Board does not find his medical 
opinion competent on the issue currently on appeal.  
Consequently, the veteran's lay assertions do not provide any 
element of the evidence that permits a finding of service 
connection by application of any of the regulations discussed 
above.  Significantly, none of the medical records of 
treatment for diabetes mellitus include either an opinion of 
the time of its onset earlier than the veteran's first 
documented treatment or an opinion which relates the 
veteran's diagnosed diabetes mellitus to his claimed 
inservice radiation exposure.  

Next the Board addresses the issue of whether the veteran had 
been exposed to Mustard Gas or ionizing radiation while in 
service.  The United States Court of Appeals for Veterans 
Claims (Court) has held that whether or not the veteran meets 
the requirements of 38 C.F.R. § 3.316, including whether or 
not the veteran was actually exposed to the specified 
vesicant agents, is a question of fact for the Board to 
determine after full development of the facts.  The Board, 
therefore, must consider the credibility of the veteran's 
contentions in light of all the evidence in the file.  
Pearlman v. West, 11 Vet. App. 443 (1998).  The Board 
observes that the veteran is shown to have participated in 
atmospheric nuclear testing in May 1955 (Operation WIGWAM) 
and in April and August 1956 (Operation REDWING).  However, 
after reviewing the record, the Board finds that the veteran 
does not meet the above-cited requirements of a radiation 
exposed veteran as per 38 C.F.R. §§ 3.309 and 3.311.  
Additionally, the Board would note that the veteran's 
diabetes mellitus is not a disorder for which a presumption 
of service connection exists for exposure to ionizing 
radiation.  Also, the above-cited magazine article in which a 
seaman, not shown to be the veteran in this case, indicated 
that he had been told by a physician that his being near the 
1955 nuclear testing during Operation WIGWAM triggered his 
development of diabetes is not probative to the issue of 
whether or not the veteran's currently diagnosed diabetes 
mellitus is related to his being exposed to such environment.  

Based upon the evidence of record, the Board finds 
entitlement to service connection for diabetes mellitus is 
not warranted.  When all the evidence is assembled VA is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As 
no competent evidence is of record which establishes a 
relationship between the currently diagnosed diabetes 
mellitus to the veteran's periods of service (including 
exposure to radiation during that time) and the preponderance 
of the evidence is against the claim, the Board finds 
entitlement to service connection for diabetes mellitus must 
be denied.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  


ORDER

Service connection for diabetes mellitus is denied.


REMAND

Concerning the veteran's claim seeking entitlement to an 
increased rating for arteriosclerotic heart disease, the 
accredited representative argues that the symptomatology 
associated with the veteran's heart disorder presents a 
greater degree of impairment than is reflected by the 
currently assigned evaluation.  

The veteran's arteriosclerotic heart disease has been 
determined to be 30 percent disabling under 38 C.F.R. §4.104, 
Diagnostic Code 7005.  The veteran's 30 percent disability 
evaluation has been in effect since 1965, and is therefore 
protected under 38 C.F.R. § 3.951(b) (2001).  The Board notes 
that the regulations pertaining to cardiovascular 
disabilities including the veteran's service-connected 
arteriosclerotic heart disease were revised by VA, effective 
January 12, 1998.  See 62 Fed. Reg. 65207-224 (December 11, 
1997).  The Court has held that when the applicable 
regulations are amended during the pendency of an appeal, the 
version of the regulations most favorable to the veteran 
should be applied to the claim.  See Karnas, supra.  However, 
in this instance, as the veteran's current claim for an 
increased rating was not formally instituted until October 
1999, the Board will, in adjudicating this matter, utilize 
the regulations effective January 12, 1998.

The provisions including Diagnostic Code 7005 governing 
cardiovascular disease incorporate objective measurements of 
the level of physical activity, expressed numerically in 
metabolic equivalents (METs), at which cardiac symptoms 
develop.  A 30 percent evaluation is warranted for 
cardiovascular disease when a workload greater than 5 METs 
but not greater than 7 METs, results in dyspnea, fatigue, 
angina, dizziness, or syncope; or there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted for more than one episode of acute congestive heart 
failure in the past year, or; workload of 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.

The Board further observes that METs are measured by means of 
a treadmill test.  However, it is recognized that a treadmill 
test may not be feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be 
used."  See 38 C.F.R. § 4.104, Note 2 (2001).

The Board notes that the veteran was afforded a VA fee-basis 
examination in November 2000.  Review of the examination 
record shows that atherosclerotic heart disease with old 
inferior myocardial infarction, controlled atrial 
fibrillation, and valvular heat disease were diagnosed.  The 
examiner noted that a treadmill test was contraindicated due 
to the veteran's abnormal gait as well as due to the fact 
that the veteran was taking Digoxin.  The examiner provided 
an estimated MET level of 6.0.  However, as noted as part of 
an Appellant's Brief, supra, and as confirmed by the Board 
following its review of the November 2000 examination report, 
the examining physician is not shown to have provided 
"specific examples" as required by 38 C.F.R. § 4.104, Note 
(2).  Thus, pursuant to this remand, additional development 
of the medical record is required.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his service-connected 
arteriosclerotic heart disease, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records (not already in the 
claims folder), should then be requested.  
All records obtained should be added to 
the claims folder. 

2.  The RO should obtain copies of the 
treatment records from the VAMC in Long 
Beach, California covering the period 
from December 2000 to the present.  

3.  The claims folder should be referred 
to the same fee-basis physician who 
performed the above-discussed November 
2000 examination.  The physician in an 
addendum, following his review of the 
examination report, should be requested 
to indicate what "specific examples" 
(as indicated in 38 C.F.R. § 4.104, Note 
(2)), supported the provided estimated 
MET level of 6.0.  The physician should 
be provided a copy of 38 C.F.R. § 4.104, 
Note (2)), as well as of Diagnostic Code 
7005.  If the examiner requires any 
additional testing or examinations, they 
should be conducted.

4.  In the event that the same fee-basis 
physician who performed the November 2000 
examination is not available, another VA 
examination by an appropriate specialist 
should be performed in order to determine 
the nature and severity of the veteran's 
service-connected arteriosclerotic heart 
disease.  All testing or any other 
specialized examinations deemed necessary 
should be performed.  The examiner should 
be given a copy of 38 C.F.R. § 4.104 
(2001).  Prior to the examination, the 
examiner should obtain and review the 
claims folder, including the report of 
the prior VA fee-basis examination 
conducted in November 2000 and any 
additional records obtained pursuant to 
the above-requested development.  The 
examiner should determine if any 
additional study is needed to determine 
the presence of any left ventricular 
dysfunction or to assess the veteran's 
workload ability in METs.  If so, this 
study, and all suggested studies, should 
be performed.  The examiner should state 
findings which address the new rating 
criteria, including the veteran's 
workload ability in METs and any left 
ventricular dysfunction with ejection 
fraction.  The claims folder and a copy 
of this Remand must be furnished to the 
examiner in conjunction with the 
examination and this fact should be noted 
by the examiner in the examination 
report.

5.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2001) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

6.  Subsequently, the RO should review 
the entire evidentiary record in order to 
determine whether an increased rating is 
warranted for the veteran's service-
connected arteriosclerotic heart disease.  
In particular, the provisions of 38 
C.F.R. § 4.104, Note (2) and Diagnostic 
Code 7005 (2001), must be considered.   

7.  If the determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a SSOC in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decision reached.  Thereafter, 
the veteran and his representative should 
be afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2001) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

